Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS






IN RE:  ROQUE T. ARANDA,

                            Relator.


§

§

§

§

§

No. 08-04-00134-CV

AN ORIGINAL PROCEEDING

IN MANDAMUS




MEMORANDUM OPINION
           Relator Roque T. Aranda has filed an “Extraordinary Writ of Mandamus or in the
Alternative Timely Appeal.”  His complaints arise from the removal to federal court of a
suit he filed in a Gaines County state court.
           We have jurisdiction to issue writs of mandamus against judges of district or
county courts in our district.  Tex. Gov’t Code Ann. § 22.221(b) (Vernon 2004).  We
may issue the writ against other state officials only if necessary to enforce our
jurisdiction.  See id. § 22.221(a).  This statute does not grant this Court any authority to
issue a writ against a federal judge.  Moreover, Gaines County is not in our district, see
id. § 22.201(i),(l), and Relator has not shown that issuing the writ is necessary to enforce
our jurisdiction.  Accordingly, we do not have jurisdiction to issue a writ of mandamus
against the Gaines County state judge or the federal judge.  And, because Gaines County
is not in our district, we do not have jurisdiction over any appeal from that county.
           For these reasons, the “Extraordinary Writ of Mandamus or in the Alternative
Timely Appeal” is dismissed for lack of jurisdiction.
 
                                                                  SUSAN LARSEN, Justice
June 24, 2004

Before Panel No. 1
Larsen, McClure, and Chew, JJ.